Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1, 2, 6, 10-17 and 41-59 are pending in the instant application.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, 6 and 10-17, drawn to products of formula (I), 
    PNG
    media_image1.png
    206
    235
    media_image1.png
    Greyscale
.

Group II, claims 41-43, drawn to a method of using stem cell-derived cardiomyocytes for the identification of therapies for myocardial infarction.

Group III, claims 44-57, drawn to a method of treating a disease mediated by MAP4K4.

Group IV, claim 58, drawn to a method of treating myocardial infarction.
Group V, claim 59, drawn to a method of treating infarcts.


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
a)	the 1st compound listed in instant claim 17; or
b)	the 5th compound listed in instant claim 17; or
c)	the 30th compound listed in instant claim 17; 
d)	the last compound listed on page 25 in instant claim 17; or etc.



Applicant is required, in reply to this action, to elect a single species to which the claims shall be 


The identification of a single disclosed elected species (e.g., Compound number, page number and structural depiction) is required from whichever group is ultimately elected, even though this requirement is traversed.

Further, Applicant is required to indicate how the species is embraced by the claims {e.g., a compound of formula (I), 
    PNG
    media_image1.png
    206
    235
    media_image1.png
    Greyscale
, wherein W is ?; X is 1 is ?; L2 is ?; L3 is ?; L4 is ?; Z1 is ?; R1 is ?; R2 is ?; R3 is ?; etc.}.


Upon the election of a single disclosed species (e.g. Compound number, page number and structural depiction), a scope of the elected invention that has been examined, inclusive of the elected species, will be identified by the Examiner for examination.  Alternatively, if the search of the elected group becomes arduous, the elected group may be examined according to MPEP 803.02.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1, 2, 6, 10-16, 41-53 and 55-59.

Group I and Group III lack unity of invention because even though the inventions of these groups require the technical feature of a bicyclic ring having a 6-membered nitrogen containing ring fused to a 5-membered nitrogen containing ring, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the compound of Chemical Abstracts Registry Number 1348789-28-5 {indexed in the Registry file on STN CAS ONLINE December 5, 2011}, 

    PNG
    media_image2.png
    250
    516
    media_image2.png
    Greyscale
.
The compound of Chemical Abstracts Registry Number 1348789-28-5 is embraced by the compounds of instant formula (I), 
    PNG
    media_image1.png
    206
    235
    media_image1.png
    Greyscale
, 
when W=N; 
X=N; 
Y=C; 
Z=H;
R3=H; 
L1=-O(CRaRb)m- wherein m=2, Ra=H and Rb=H; 
Z1=-NR5a wherein R5a=H; 
L2=-(CRcRd)n- wherein n=2, Rc=H and Rd=H; 
R1=-OR6a wherein R6a=H;
R4=H;
L3=a bond;
Z2=a bond;
L4=a bond; and
R2=-OR6a wherein R6a=H.

Groups I-V lack unity of invention because the groups do not share the same or corresponding technical feature.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600


September 16, 2021
Book XXVI, page 265